
	
		I
		112th CONGRESS
		2d Session
		H. R. 6463
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Gingrey of
			 Georgia introduced the following bill; which was referred to the
			 Committee on the
			 Budget
		
		A BILL
		To amend title 31, United States Code, to require the
		  President to submit with the budget an estimate of the deficit using generally
		  accepted accounting principles.
	
	
		1.Short titleThis Act may be cited as the
			 Generally Accepted Accounting
			 Principles Act or the GAAP
			 Act.
		2.Budget deficit
			 calculation using generally accepted accounting principles
			(a)In
			 generalSection 1105(a) of
			 title 31, United States Code, is amended—
				(1)by redesignating
			 the second paragraph (37) (relating to a list of plans and reports for
			 elimination or consolidation) as paragraph (39); and
				(2)by adding at the
			 end the following new paragraph:
					
						(40)an estimate of the deficit or surplus for
				the fiscal year for which the budget is submitted, prepared using generally
				accepted accounting
				principles.
						.
				(b)Effective
			 dateThe requirement added by subsection (a) shall take effect
			 beginning with the budget submission made by the President in 2014.
			
